Case 4:19-cv-00043-GKF-FHM Document 66 Filed in USDC ND/OK on 06/08/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT FOR THE
                             NORTHERN DISTRICT OF OKLAHOMA

    DUSTIN HELLARD,
                                   Plaintiff,
    vs.                                               Case No. 19-CV-43-GKF-FHM
    MID CENTURY INSURANCE
    COMPANY d/b/a FARMERS
    INSURANCE,
                                   Defendant.

                                        OPINION AND ORDER

          Defendant’s Motion to Compel Discovery Responses From Plaintiff, [Dkt. 55], is fully

   briefed, [Dkt. 55, 64, 65], and ripe for decision.

          Defendant seeks an order compelling Plaintiff to provide bank statements to include

   any details as to deposits and withdrawals from five years prior to the August 15, 2016,

   accident at issue to the present. Defendant asserts that the bank records are relevant to

   Plaintiff’s claim that being without the insurance funds owed to him put his family in a

   financial bind. According to Defendant, this assertion places Plaintiff’s financial condition

   squarely at issue, which justifies the requested discovery. Defendant states that the fact

   that Plaintiff has produced tax records in support of his claim for lost wages precludes any

   argument that bank records are irrelevant.

          In his brief opposing the motion to compel, Plaintiff represents:

                     The financial hardship claimed by Mr. Hellard is simply the fact
                     that he has not had the benefit of the U.M. benefits to which he
                     is owed since the time he made demand on Farmers in July
                     2018. That is the only hardship identified by Mr. Hellard, and
                     the only hardship upon which he intends to rely at trial.

   [Dkt. 64, p.3].
Case 4:19-cv-00043-GKF-FHM Document 66 Filed in USDC ND/OK on 06/08/20 Page 2 of 2




          Based on Plaintiff’s representation that he intends to rely on only the type of garden

   variety financial hardship that would attend the lack of any substantial amount of money to

   which one may be entitled, and Plaintiff’s assertion that he is “not asserting any specific

   economic loss as a result of Farmers’ withholding of benefits,” [Dkt. 64, p. 7], the court finds

   that Plaintiff’s detailed financial information is not relevant to any matter at issue.

          Defendant’s Motion to Compel Discovery Responses From Plaintiff, [Dkt. 55], is

   DENIED.

          SO ORDERED this 8th day of June, 2020.




                                                  2
